OPINION
BURGESS, Justice.
This is an ad valorem tax case in which the taxpayer brought suit for a refund of penalties, interest and collection fees paid in connection with delinquent taxes. Trial was before the court which made findings of fact and conclusions of law and entered judgment in favor of the school district.
Appellant sought the refund under TEX.TAX CODE ANN sec. 33.011 (Vernon Supp.1989) claiming the Jasper County Appraisal District had failed to notify the school district of appellant’s correct address, and thus, the school district had mailed the delinquent tax notice to an incorrect address. Appellant applied to the school board for a refund, and it declined to waive the penalties, interest and collection fees. We need not reach any of appellant’s complaints because of the long-standing rule in Texas that a voluntary payment of a tax, even an illegal one, will not support a claim for repayment. State v. Connecticut Gen. Life Ins. Co., 382 S.W.2d 745, 746 (Tex.1964). An exception to the rule exists when the payment is the result of either express or implied duress. Id. This exception was neither pleaded nor proved by appellant. The voluntary payment rule has been held to apply not only to the payment of taxes, but to the payment of penalties and attorney’s fees also. Salvaggio v. Houston Indep. School Dist., 752 S.W.2d 189, 193 (Tex.App —Houston [14th Dist.] 1988, writ denied). The trial court found and it was admitted by appellant that appellant had paid the amounts in controversy. Thus, we are required to affirm the judgment.
AFFIRMED.